





EXHIBIT 10.2




Warrant Certificate No. ______




NEITHER THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES ISSUABLE UPON THE
EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS.
SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A)
TO THE COMPANY, (B) IN COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT, IF
AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, (C) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT, OR (D) IN A TRANSACTION THAT DOES NOT
REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES
LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE, FURNISHED TO THE COMPANY AN
OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION, IN EITHER CASE REASONABLY
SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.




Effective Date: June 7, 2019
                                                             Expiration Date:
June 6, 2024




WEYLAND TECH INC.




WARRANT TO PURCHASE COMMON STOCK




WEYLAND TECH INC., a Delaware corporation (the “Company”), for value received,
hereby issues to Falcon Capital Partners Limited (the “Holder”) this Warrant
(the “Warrant”) to purchase 2,137,284 shares (as from time to time adjusted as
hereinafter provided) (each such share a “Warrant Share” and all such shares
being the “Warrant Shares”) of the Company’s Common Stock (as defined below), at
the Exercise Price (as defined below), on or before the Expiration Date, all
subject to the following terms and conditions.







As used in this Warrant, (i) “Business Day” means any day other than Saturday,
Sunday or any other day on which commercial banks in the City of New York, New
York, are authorized or required by law or executive order to close; (ii)
“Common Stock” means the common stock of the Company, $0.0001 par value per
share, including any securities issued or issuable with respect thereto or into
which or for which such shares may be exchanged for, or converted into, pursuant
to any stock dividend, stock split, stock combination, recapitalization,
reclassification, reorganization or other similar event; (iii) “Exercise Price”
means $0.30 per share of Common Stock;  (iv) “Trading Day” means any day on
which the Common Stock is traded on the primary national or regional stock
exchange on which the Common Stock is listed, or if not so listed, the OTC
Markets, if quoted thereon, is open for the transaction of business; and (v)
“Affiliate” means any person that, directly or indirectly, through one or more
intermediaries,





{00173078.5 / 3004.001}{00173078.5 / 3004.001}1 / 0000-090}




--------------------------------------------------------------------------------

controls, is controlled by, or is under common control with, a person, as such
terms are used and construed in Rule 144 promulgated under the Securities Act of
1933, as amended (the “Securities Act”).




1.

DURATION AND EXERCISE OF WARRANTS




(a)

Exercise Period.  The Holder may exercise this Warrant for a period of five
years from the Effective Date of this Warrant in whole or in part on any
Business Day on or before 5:00 P.M., Eastern Time, on the Expiration Date, at
which time this Warrant shall become void and of no value.




(b)

Exercise Procedures.




(i)

While this Warrant remains outstanding and exercisable in accordance with
Section 1(a), the Holder may exercise this Warrant in whole or in part at any
time and from time to time by:




(A)

delivery to the Company of a duly completed and executed copy of the notice of
exercise attached as Exhibit A (the “Notice of Exercise”);




(B)

surrender of this Warrant to the Secretary of the Company at its principal
offices or at such other office or agency as the Company may specify in writing
to the Holder; and




(C)

payment of the Exercise Price per share multiplied by the number of Warrant
Shares being purchased upon exercise of the Warrant (such amount, the “Aggregate
Exercise Price”) made in the form of cash, or by certified check, wire transfer,
bank draft or money order payable in lawful money of the United States of
America.




(ii)

Upon the exercise of this Warrant in compliance with the provisions of this
Section 1(b), and except as limited pursuant to Section 1(b)(iii), the Company
shall promptly issue and cause to be delivered to the Holder a certificate for
the Warrant Shares purchased by the Holder.  Each exercise of this Warrant shall
be effective immediately prior to the close of business on the date (the “Date
of Exercise”) that the conditions set forth in Section 1(b) have been satisfied,
as the case may be.  Upon delivery of each of the items set forth in Section
1(b)(i), the Holder shall be deemed for all corporate purposes to have become
the holder of record of the Warrant Shares with respect to which this Warrant
has been exercised, irrespective of the date of delivery of the certificates
evidencing such Warrant Shares.




(iii)

Notwithstanding the foregoing provisions of this Section 1(b), the Holder may
not exercise this Warrant if and to the extent that such exercise would require
the Company to issue a number of shares of Common Stock in excess of its
authorized but unissued shares of Common Stock, less all amounts of Common Stock
that have been reserved for issue upon the conversion of all outstanding
securities convertible into shares of Common Stock and the exercise of all
outstanding options, warrants and other rights exercisable for shares of Common





2







--------------------------------------------------------------------------------

Stock.  If the Company does not have the requisite number of authorized but
unissued shares of Common Stock to permit the Holder to exercise this Warrant,
then the Company shall use commercially reasonable efforts to obtain the
necessary stockholder consent to increase the authorized number of shares of
Common Stock to permit such Holder to exercise this Warrant pursuant to Section
1(b)(i).




(c)

Partial Exercise.  This Warrant shall be exercisable, either in its entirety or,
from time to time, for part only of the number of Warrant Shares referenced by
this Warrant; provided, that any such partial exercise must be for an integral
number of Warrant Shares. If this Warrant is exercised in part, the Company
shall issue, at its expense, a new Warrant, in substantially the form of this
Warrant, referencing such reduced number of Warrant Shares that remain subject
to this Warrant.




(e)

Disputes.  In the case of a dispute as to the determination of the arithmetic
calculation of the Warrant Shares, the Company shall promptly issue to the
Holder the number of Warrant Shares that are not disputed and resolve such
dispute in accordance with Section 15.




2.

ISSUANCE OF WARRANT SHARES




(a)

The Company covenants that all Warrant Shares will, upon issuance in accordance
with the terms of this Warrant, be (i) duly authorized, fully paid and
non-assessable, and (ii) free from all liens, charges and security interests,
with the exception of claims arising through the acts or omissions of any Holder
and except as arising from applicable Federal and state securities laws.




(b)

The Company shall register this Warrant upon records to be maintained by the
Company for that purpose in the name of the record holder of such Warrant from
time to time. The Company may deem and treat the registered Holder of this
Warrant as the absolute owner thereof for the purpose of any exercise thereof,
any distribution to the Holder thereof and for all other purposes.




(c)

The Company will not, by amendment of its articles of incorporation, by-laws or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all action necessary or appropriate in order to protect the rights of
the Holder to exercise this Warrant, or against impairment of such rights.




3.

ADJUSTMENTS OF NUMBER AND TYPE OF WARRANT SHARES




(a)

The  number of shares purchasable upon the exercise of this Warrant shall be
subject to adjustment from time to time upon the occurrence of certain events
described in this Section 3(a); provided, that notwithstanding the provisions of
this Section 3, the Company shall not be required to make any adjustment if and
to the extent that such adjustment would require the Company to issue a number
of shares of Common Stock in excess of its authorized but





3







--------------------------------------------------------------------------------

unissued shares of Common Stock, less all amounts of Common Stock that have been
reserved for issue upon the conversion of all outstanding securities convertible
into shares of Common Stock and the exercise of all outstanding options,
warrants and other rights exercisable for shares of Common Stock.  If the
Company does not have the requisite number of authorized but unissued shares of
Common Stock to make any adjustment, the Company shall use its commercially
reasonable efforts to obtain the necessary stockholder consent to increase the
authorized number of shares of Common Stock to make such an adjustment pursuant
to this Section 3(a).




(i)

Subdivision or Combination of Stock. In case the Company shall at any time
subdivide (whether by way of stock dividend, stock split or otherwise) its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price prior to such subdivision shall be proportionately reduced and the number
of Warrant Shares shall be proportionately increased, and conversely, in case
the outstanding shares of Common Stock of the Company shall be combined (whether
by way of stock combination, reverse stock split or otherwise) into a smaller
number of shares, the Exercise Price shall be proportionately increased and the
number of Warrant Shares shall be proportionately decreased.  The Exercise Price
and the Warrant Shares, as so adjusted, shall be readjusted in the same manner
upon the happening of any successive event or events described in this Section
3(a)(i).




(ii)

Dividends in Stock, Property, Reclassification. If at any time, or from time to
time, the holders of Common Stock (or any shares of stock or other securities at
the time receivable upon the exercise of this Warrant) shall have received or
become entitled to receive, without payment therefore:




(A)

any shares of stock or other securities that are at any time directly or
indirectly convertible into or exchangeable for Common Stock, or any rights or
options to subscribe for, purchase or otherwise acquire any of the foregoing by
way of dividend or other distribution, or




(B)

additional stock or other securities or property (including cash) by way of
spin-off, split-up, reclassification, combination of shares or similar corporate
rearrangement (other than shares of Common Stock issued as a stock split or
adjustments in respect of which shall be covered by the terms of Section 3(a)(i)
above),




then and in each such case, the Exercise Price and the number of Warrant Shares
to be obtained upon exercise of this Warrant shall be adjusted proportionately,
and the Holder hereof shall, upon the exercise of this Warrant, be entitled to
receive, in addition to the number of shares of Common Stock receivable
thereupon, and without payment of any additional consideration therefor, the
amount of stock and other securities and property (including cash in the cases
referred to above) that such Holder would hold on the date of such exercise had
such Holder been the holder of record of such Common Stock as of the date on
which holders of Common Stock received or became entitled to receive such shares
or all other additional stock and other securities and property.  The Exercise
Price and the Warrant Shares, as so adjusted, shall be readjusted in the same
manner upon the happening of any successive event or events described in this
Section 3(a)(ii).





4







--------------------------------------------------------------------------------




(iii)

Reorganization, Reclassification, Consolidation, Merger or Sale. If any
recapitalization, reclassification or reorganization of the capital stock of the
Company, or any consolidation or merger of the Company with another corporation,
or the sale of all or substantially all of its assets or other transaction shall
be effected in such a way that holders of Common Stock shall be entitled to
receive stock, securities or other assets or property (an “Organic Change”),
then lawful and adequate provisions shall be made by the Company whereby the
Holder hereof shall thereafter have the right to purchase and receive (in lieu
of the shares of the Common Stock of the Company immediately theretofore
purchasable and receivable upon the exercise of the rights represented by this
Warrant) such shares of stock, securities or other assets or property as may be
issued or payable with respect to or in exchange for a number of outstanding
shares of such Common Stock equal to the number of shares of such stock
immediately theretofore purchasable and receivable assuming the full exercise of
the rights represented by this Warrant. In the event of any Organic Change,
appropriate provision shall be made by the Company with respect to the rights
and interests of the Holder of this Warrant to the end that the provisions
hereof (including, without limitation, the number of shares purchasable and
receivable upon the exercise of this Warrant) shall thereafter be applicable, in
relation to any shares of stock, securities or assets thereafter deliverable
upon the exercise hereof. To the extent necessary to effect the foregoing
provisions, the successor corporation (if other than the Company) resulting from
such consolidation or merger or the corporation purchasing such assets shall
assume by written instrument reasonably satisfactory in form and substance to
the Holder executed and mailed or delivered to the registered Holder hereof at
the last address of such Holder appearing on the books of the Company, the
obligation to deliver to such Holder such shares of stock, securities or assets
as, in accordance with the foregoing provisions, such Holder may be entitled to
purchase.  If there is an Organic Change, then the Company shall cause to be
mailed to the Holder at its last address as it shall appear on the books and
records of the Company, at least 10 calendar days before the effective date of
the Organic Change, a notice stating the date on which such Organic Change is
expected to become effective or close, and the date as of which it is expected
that holders of the Common Stock of record shall be entitled to exchange their
shares for securities, cash, or other property delivered upon such Organic
Change; provided, that the failure to mail such notice or any defect therein or
in the mailing thereof shall not affect the validity of the corporate action
required to be specified in such notice.  The Holder is entitled to exercise
this Warrant during the 10-day period commencing on the date of such notice to
the effective date of the event triggering such notice.  In any event, the
successor corporation (if other than the Company) resulting from such
consolidation or merger or the corporation purchasing such assets shall be
deemed to assume such obligation to deliver to such Holder such shares of stock,
securities or assets even in the absence of a written instrument assuming such
obligation to the extent such assumption occurs by operation of law.   




(b)

Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 3, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each Holder of this Warrant a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Company shall promptly furnish or cause
to be furnished to such Holder a like certificate setting forth: (i) such
adjustments and





5







--------------------------------------------------------------------------------

readjustments; and (ii) the number of shares and the amount, if any, of other
property which at the time would be received upon the exercise of the Warrant.




(c)

Certain Events. If any event occurs as to which the other provisions of this
Section 3 are not strictly applicable but the lack of any adjustment would not
fairly protect the purchase rights of the Holder under this Warrant in
accordance with the basic intent and principles of such provisions, or if
strictly applicable would not fairly protect the purchase rights of the Holder
under this Warrant in accordance with the basic intent and principles of such
provisions, then the Company's Board of Directors will, in good faith and
subject to applicable law, make an appropriate adjustment to protect the rights
of the Holder; provided, that no such adjustment pursuant to this Section 3(c)
will increase the Exercise Price or decrease the number of Warrant Shares as
otherwise determined pursuant to this Section 3.




4.

TRANSFERS AND EXCHANGES OF WARRANT AND WARRANT SHARES




(a)

Registration of Transfers and Exchanges. Subject to Section 4(c), upon the
Holder’s surrender of this Warrant, with a duly executed copy of the Form of
Assignment attached as Exhibit B, to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder, the Company shall register the transfer of all or any
portion of this Warrant. Upon such registration of transfer, the Company shall
issue a new Warrant, in substantially the form of this Warrant, evidencing the
acquisition rights transferred to the transferee and a new Warrant, in similar
form, evidencing the remaining acquisition rights not transferred, to the Holder
requesting the transfer.




(b)

Warrant Exchangeable for Different Denominations. The Holder may exchange this
Warrant for a new Warrant or Warrants, in substantially the form of this
Warrant, evidencing in the aggregate the right to purchase the number of Warrant
Shares, which may then be purchased hereunder, each of such new Warrants to be
dated the date of such exchange and to represent the right to purchase such
number of Warrant Shares as shall be designated by the Holder. The Holder shall
surrender this Warrant with duly executed instructions regarding such
re-certification of this Warrant to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder.




(c)

Restrictions on Transfers. This Warrant may not be transferred at any time
without (i) registration under the Securities Act or (ii) an exemption from such
registration and a written opinion of legal counsel addressed to the Company
that the proposed transfer of the Warrant may be effected without registration
under the Securities Act, which opinion will be in form and from counsel
reasonably satisfactory to the Company.




(d)

Permitted Transfers and Assignments.  Notwithstanding any provision to the
contrary in this Section 4, the Holder may transfer, with or without
consideration, this Warrant or any of the Warrant Shares (or a portion thereof)
to the Holder’s Affiliates (as such term is defined under Rule 144 of the
Securities Act) without obtaining the opinion from counsel that may be required
by Section 4(c)(ii), provided, that the Holder delivers to the Company and its
counsel certification, documentation, and other assurances reasonably required
by the





6







--------------------------------------------------------------------------------

Company’s counsel to enable the Company’s counsel to render an opinion to the
Company’s Transfer Agent that such transfer does not violate applicable
securities laws.




5.

MUTILATED OR MISSING WARRANT CERTIFICATE




If this Warrant is mutilated, lost, stolen or destroyed, upon request by the
Holder, the Company will, at its expense, issue, in exchange for and upon
cancellation of the mutilated Warrant, or in substitution for the lost, stolen
or destroyed Warrant, a new Warrant, in substantially the form of this Warrant,
representing the right to acquire the equivalent number of Warrant Shares;
provided, that, as a prerequisite to the issuance of a substitute Warrant, the
Company may require satisfactory evidence of loss, theft or destruction as well
as an indemnity from the Holder of a lost, stolen or destroyed Warrant.




6.

PAYMENT OF TAXES




The Company will pay all transfer and stock issuance taxes attributable to the
preparation, issuance and delivery of this Warrant and the Warrant Shares (and
replacement Warrants) including, without limitation, all documentary and stamp
taxes; provided, however, that the Company shall not be required to pay any tax
in respect of the transfer of this Warrant, or the issuance or delivery of
certificates for Warrant Shares or other securities in respect of the Warrant
Shares to any person or entity other than to the Holder.




7.

FRACTIONAL WARRANT SHARES




No fractional Warrant Shares shall be issued upon exercise of this Warrant. Upon
the full exercise of this Warrant, the Company, in lieu of issuing any
fractional Warrant Share, shall round up the number of Warrant Shares issuable
to nearest whole share.




8.

NO STOCK RIGHTS AND LEGEND




No holder of this Warrant, as such, shall be entitled to vote or be deemed the
holder of any other securities of the Company that may at any time be issuable
on the exercise hereof, nor shall anything contained herein be construed to
confer upon the holder of this Warrant, as such, the rights of a stockholder of
the Company or the right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or give or withhold
consent to any corporate action or to receive notice of meetings or other
actions affecting stockholders (except as provided herein), or to receive
dividends or subscription rights or otherwise (except as provide herein).




Each certificate for Warrant Shares initially issued upon the exercise of this
Warrant, and each certificate for Warrant Shares issued to any subsequent
transferee of any such certificate, shall be stamped or otherwise imprinted with
a legend in substantially the following form:




NEITHER THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES ISSUABLE UPON THE
CONVERSION OF THIS NOTE HAVE BEEN REGISTERED UNDER THE UNITED STATES





7







--------------------------------------------------------------------------------

SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS. SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (A) TO THE COMPANY, (B) IN COMPLIANCE WITH RULE 144 UNDER THE
SECURITIES ACT, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (C) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (D) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.




9.

REGISTRATION RIGHTS




(a)           Piggyback Registration Rights.

(i)         The Holder is hereby granted the right to “piggyback” the Warrant
Shares issuable and/or issued upon exercise of the Warrants (such shares being
referred to herein as “Registrable Securities”) on each registration statement
filed by the Company, other than on Form S-4 or Form S-8 (each as promulgated
under the Securities Act) or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with the Company’s stock
option or other employee benefit plans (a “Piggyback Registration”), all at the
Company’s cost and expense (except commissions or discounts and fees of any of
the Holder’s own professionals, if any; it being understood that the Company
shall not be obligated to pay the fees and expenses of Holder’s counsel);
provided, however, that this paragraph (i) shall not apply to any Registrable
Securities if such Registrable Securities may then be sold immediately at such
time under Rule 144 (assuming the Holder’s compliance with the provisions of the
Rule) with the result that the sold securities are freely tradable without
restriction and the Company delivers an opinion to that effect to the transfer
agent; and provided, further, that if the offering with respect to which a
registration statement is filed is an underwritten primary or secondary offering
of the Company’s securities and the managing underwriter advises the Company in
writing that in its opinion the number of securities requested to be included in
such registration exceeds the number that can be sold in such offering without
adversely affecting such underwriter’s ability to effect an orderly distribution
of such securities or otherwise adversely effecting such offering (including,
without limitation, causing a diminution in the offering price of the Company’s
securities) the Company will include in such registration statement: (A) first,
the securities being sold for the account of the Company; and (B) second, the
number of securities with respect to which the Company has granted rights to
participate in such registration (including the Registrable Securities) that, in
the opinion of such underwriter, can be sold pro rata among the respective
holders of such securities on the basis of the amount of such securities then
owned by each such holder, provided that the foregoing determination of the
managing underwriter shall only apply to the Warrant Holder to





8







--------------------------------------------------------------------------------

the extent that all Major Record Companies and directors, officers and holders
of 2% or more of the capital stock of the Company are also subject to such
restrictions and/or exclusion from registration.  The Company shall give each
Holder of Registrable Securities at least fifteen (15) days written notice of
the intended filing date of any registration statement, other than a
registration statement filed on Form S-4 or Form S-8, or any successor forms,
and each Holder of Registrable Securities shall have seven (7) days after
receipt of such notice to notify the Company of its intent to include the
Registrable Securities in the registration statement.

           (ii)           If, at any time after giving written notice of its
intention to register any securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to all Holders of the Registrable Securities and (A) in the case
of a determination not to register, shall be relieved of its obligation to
register any Registrable Securities in connection with such abandoned
registration and (B) in the case of a determination to delay such registration
of its securities, shall be permitted to delay the registration of such
Registrable Securities for the same period as the delay in registering such
other Company securities.

(b)           Expenses.  The Company shall bear all fees and expenses attendant
to registering the Registrable Securities (except any underwriters’ discounts
and commissions and fees of any of the Holders’ own professionals, if any; it
being understood that the Company shall not be obligated to pay the fees and
expenses of Holder’s counsel). The Company agrees to use its best efforts to
cause the filing required herein to become effective promptly and to qualify to
register the Registrable Securities in such States as are reasonably requested
by the Holder; provided, however, that in no event shall the Company be required
to register the Registrable Securities in a State in which such registration
would cause (i) the Company to be obligated to register or license to do
business in such State, (ii) subject the Company to any material tax where it is
not then so subject, (iii) require the Company to file a general consent to
service of process in such jurisdiction, or (iv) the principal stockholders of
the Company to be obligated to escrow any of their shares of capital stock of
the Company.

(c)           Indemnification.  The Company (the “Indemnitor”) shall indemnify
and hold harmless the Holder of the Registrable Securities to be sold pursuant
to any Registration Statement hereunder and each of such Holder’s officers,
directors, employees, agents, partners, legal counsel and accountants, and each
person, if any, who controls each of the foregoing within the meaning of Section
15 of the Securities Act or Section 20(a) of the Exchange Act (each, an
“Indemnified Party”), against all loss, claim, damage, expense or liability
(including all reasonable attorneys’ fees and other expenses reasonably incurred
in investigating, preparing or defending against any claim whatsoever incurred
by the Indemnified Party in any action or proceeding between the Indemnitor and
Indemnified Party or between the Indemnified Party and any third party or
otherwise) to which any of them may become subject under the Securities Act, the
Exchange Act or any other statute or at common law or otherwise under laws of
foreign countries, arising from such registration statement or based upon any
untrue statement or alleged untrue statement of a material fact contained in (i)
any preliminary prospectus, registration statement or prospectus (as from time
to time each may be amended and supplemented); (ii) in any post-effective
amendment or amendments or any new registration statement and





9







--------------------------------------------------------------------------------

prospectus in which is included the Registrable Securities; or (iii) any
application or other document or written communication (collectively called
“application”) executed by the Company or based upon written information
furnished by the Company in any jurisdiction in order to qualify the Registrable
Securities under the securities laws thereof or filed with the commission, any
state securities commission or agency, Nasdaq or any securities exchange; or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; unless such statement
or omission is made in reliance upon, and in strict conformity with, written
information furnished to the Company with respect to the Holders expressly for
use in a preliminary prospectus, registration statement or prospectus, or any
amendment or supplement thereof, or in any application, as the case may be. The
Company agrees promptly to notify the Holders of the Registrable Securities of
the commencement of any litigation proceedings against the Company or any of its
officers, directors or controlling persons in connection with the issue and sale
or resale of the Registrable Securities or in connection with any such
registration statement or prospectus.10.  NOTICES




All notices, consents, waivers, and other communications under this Warrant must
be in writing and will be deemed given to a party when (a) delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid); (b) sent by facsimile or e-mail with confirmation of
transmission by the transmitting equipment; (c) received or rejected by the
addressee, if sent by certified mail, return receipt requested, if to the
registered Holder hereof; or (d) seven days after the placement of the notice
into the mails (first class postage prepaid), to the Holder at the address,
facsimile number, or e-mail address furnished by the registered Holder to the
Company in accordance with the Subscription Agreement by and between the Company
and the Holder or, if the registered Holder is not the original purchaser of
this Warrant, then as provided in the Form of Assignment delivered to the
Company pursuant to Section 4(a) in connection with the assignment of this
Warrant to such Holder, or if to the Company, to it at:




Weyland Tech Inc.

                          85 Broad Street, 16-079

                          New York, NY 10004

Attn: Brent Suen, Chief Executive Officer

Telephone Number: (808) 829-1057

E-mail address: info@weyland-tech.com




(or to such other address or e-mail address as the Holder or the Company as a
party may designate by notice to the other party in accordance with this Section
10) with a copy to:




The Crone Law Group

500 Fifth Avenue, Suite 938

New York, NY 10110

Attn:  Eric C. Mendelson, Esq.

Telephone Number: (917) 398-5082

E-mail address: emendelson@cronelawgroup.com








10







--------------------------------------------------------------------------------



11.

SEVERABILITY




If a court of competent jurisdiction holds any provision of this Warrant invalid
or unenforceable, the other provisions of this Warrant will remain in full force
and effect. Any provision of this Warrant held invalid or unenforceable only in
part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.




12.

BINDING EFFECT




This Warrant shall be binding upon and inure to the sole and exclusive benefit
of the Company, its successors and assigns, the registered Holder or Holders
from time to time of this Warrant and the Warrant Shares.




13.

SURVIVAL OF RIGHTS AND DUTIES




This Warrant shall terminate and be of no further force and effect on the
earlier of 5:00 P.M., Eastern Time, on the Expiration Date or the date on which
this Warrant has been exercised in full.




14.

GOVERNING LAW




This Warrant will be governed by and construed under the laws of the State of
New York without regard to conflicts of laws principles that would require the
application of any other law.




15.

DISPUTE RESOLUTION




In the case of a dispute as to the determination of the Exercise Price or the
arithmetic calculation of the Warrant Shares, the Company shall submit the
disputed determinations or arithmetic calculations within five (5) Business Days
of receipt of the Notice of Exercise giving rise to such dispute, as the case
may be, to the Holder. If the Holder and the Company are unable to agree upon
such determination or calculation of the Exercise Price or the Warrant Shares
within three Business Days of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, at its sole
discretion, within five (5) Business Days,  (a) the disputed determination of
the Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder, or (b) the disputed arithmetic calculation
of the Warrant Shares to the Company’s independent, outside accountant. The
Company shall cause at its expense the investment bank or the accountant, as the
case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than ten (10) Business Days from
the time it receives the disputed determinations or calculations; provided that,
if such disputed determination or arithmetic calculation being submitted by the
Holder is determined to be incorrect, then the expense of the investment bank or
the accountant shall be the responsibility of the Holder. Such investment bank’s
or accountant’s determination or calculation, as the case may be, shall be
final, binding and conclusive upon the parties thereto.








11







--------------------------------------------------------------------------------



16.

NOTICES OF RECORD DATE




Upon (a) any establishment by the Company of a record date of the holders of any
class of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend or other distribution, or right or option to
acquire securities of the Company, or any other right, or (b) any capital
reorganization, reclassification, recapitalization, merger or consolidation of
the Company with or into any other corporation, any transfer of all or
substantially all the assets of the Company, or any voluntary or involuntary
dissolution, liquidation or winding up of the Company, or the sale, in a single
transaction, of a majority of the Company’s voting stock (whether newly issued,
or from treasury, or previously issued and then outstanding, or any combination
thereof), the Company shall mail to the Holder at least ten (10) Business Days,
or such longer period as may be required by law, prior to the record date
specified therein, a notice specifying (i) the date established as the record
date for the purpose of such dividend, distribution, option or right and a
description of such dividend, option or right, (ii) the date on which any such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up, or sale is expected to become effective and (iii) the
date, if any, fixed as to when the holders of record of Common Stock shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such reorganization, reclassification, transfer,
consolation, merger, dissolution, liquidation or winding up.




17.

RESERVATION OF SHARES




The Company shall reserve and keep available out of its authorized but unissued
shares of Common Stock for issuance upon the exercise of this Warrant, free from
pre-emptive rights, such number of shares of Common Stock for which this Warrant
shall from time to time be exercisable.  The Company will take all such
reasonable action as may be necessary to assure that such Warrant Shares may be
issued as provided herein without violation of any applicable law or regulation.
Without limiting the generality of the foregoing, the Company covenants that it
will use commercially reasonable efforts to take all such action as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable Warrant Shares upon the exercise of this Warrant
and use commercially reasonable efforts to obtain all such authorizations,
exemptions or consents, including but not limited to consents from the Company’s
stockholders or Board of Directors or any public regulatory body, as may be
necessary to enable the Company to perform its obligations under this Warrant.




18.

HEADINGS




The headings used in this Warrant are for the convenience of reference only and
shall not, for any purpose, be deemed a part of this Warrant.




19.

AMENDMENT AND WAIVERS




Any term of this Warrant may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), with the written consent of the Company and the
Holder.





12







--------------------------------------------------------------------------------




20.

NO THIRD PARTY RIGHTS




This Warrant is not intended, and will not be construed, to create any rights in
any parties other than the Company and the Holder, and no person or entity may
assert any rights as third-party beneficiary hereunder.




[SIGNATURE PAGE FOLLOWS]





13







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the date first set forth above.







WEYLAND TECH INC.







By: ___________________________

Name: Brent Suen

Title: Chief Executive Officer














{00173078.5 / 3004.001}{00173078.5 / 3004.001}1 / 0000-090}




--------------------------------------------------------------------------------







EXHIBIT A




NOTICE OF EXERCISE




(To be executed by the Holder of Warrant if such Holder desires to exercise
Warrant)




To:  Weyland Tech Inc.:




The undersigned hereby irrevocably elects to exercise this Warrant and to
purchase thereunder, ___________________ full shares of Weyland Tech Inc.,
common stock issuable upon exercise of the Warrant and delivery of $_________
(in cash as provided for in the foregoing Warrant) and any applicable taxes
payable by the undersigned pursuant to such Warrant.




The undersigned requests that certificates for such shares be issued in the name
of:




_________________________________________




_________________________________________




_________________________________________




(Please print name, address and social security or federal employer
identification number (if applicable))*




If the shares issuable upon this exercise of the Warrant are not all of the
Warrant Shares which the Holder is entitled to acquire upon the exercise of the
Warrant, the undersigned requests that a new Warrant evidencing the rights not
so exercised be issued in the name of and delivered to:




_________________________________________




_________________________________________




_________________________________________




(Please print name, address and social security or federal employer

identification number (if applicable))*




 

Name of Holder (print):  __________________________

(Signature):   ___________________________________

(By:)  _________________________________________

(Title:) ________________________________________

Dated:   ________________________________________










*

If Warrant Shares are to be issued in any name other than that of the registered
Holder of the Warrant, then the Holder must include an opinion of counsel,
reasonably satisfactory to the Company, to the effect that such issuance
complies with all applicable securities laws.  











--------------------------------------------------------------------------------




EXHIBIT B




FORM OF ASSIGNMENT




FOR VALUE RECEIVED, ___________________________________ hereby sells, assigns
and transfers to each assignee set forth below all of the rights of the
undersigned under the Warrant (as defined in and evidenced by the attached
Warrant) to acquire the number of Warrant Shares set opposite the name of such
assignee below and in and to the foregoing Warrant with respect to said
acquisition rights and the shares issuable upon exercise of the Warrant:




                 

Name of Assignee

(and social security or federal employer
identification number (if applicable))

Address

Number of Shares




 

 




 

 




 

 




 

 







If the total of the Warrant Shares is not all of the Warrant Shares evidenced by
the foregoing Warrant, the undersigned requests that a new Warrant evidencing
the right to acquire the Warrant Shares not so assigned be issued in the name of
and delivered to the undersigned.







Name of Holder (print):       ________________________

(Signature):   ___________________________________

(By:)  _________________________________________

(Title:) ________________________________________

Dated:   ________________________________________




































